USCA1 Opinion

	




       [NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-2065                         EDGAR SEPULVEDA,                      Petitioner, Appellant,                                v.                          UNITED STATES,                      Respondent, Appellee.           APPEAL FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF NEW HAMPSHIRE            [Hon. Shane Devine, Senior District Judge]                              Before                      Lynch, Circuit Judge,                 Bownes, Senior Circuit Judge,                   and Lipez, Circuit Judge.                                                                                                                                     Edgar Sepulveda on brief pro se.     Paul M. Gagnon, United States Attorney, and Peter E. Papps,Assistant U.S. Attorney, on Motion for Summary Disposition forappellee.June 16, 1999              Per Curiam.  Having carefully reviewed the decision  below in light of the briefs and the record on appeal, we find  no prejudicial error nor abuse of discretion in the district  court's denial of appellant's motion to set aside an earlier  final judgment under Fed. R. Civ. P. 60(b)(6).            Affirmed.  See Loc. R. 27.1.